Citation Nr: 1420930	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO. 10-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1990 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied service connection for PTSD.

The Veteran initially indicated in his May 2010 substantive appeal that he wanted a Travel Board hearing at a local VA office. However, in a subsequent November 2012 substantive appeal, the Veteran did not indicate any preference concerning a hearing. A clarification letter was mailed to the Veteran in March 2014, requesting that the Veteran indicate what type of hearing he would like, if any. No response has been received from the Veteran, and as such the Board finds that the Veteran's hearing request has been withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for chronic fatigue syndrome has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See December 2003 Disabled American Veterans Memorandum. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In October 2009, the RO made a finding that the Veteran had not provided sufficient information to verify his claimed stressors, such as the location or locations where his claimed stressors took place. Then in October 2011, the Veteran provided additional details concerning his claimed stressors, including the location where the claimed stressors occurred. In light of this new information, the Board finds it must remand the claim so that the agency of original jurisdiction can contact the Joint Services Records Research Center (JSRRC) and any other records center deemed appropriate in an attempt to verify the Veteran's claimed stressors. 

Further, the Veteran's personnel records have not yet been associated with the claims file, and are relevant to verifying where the Veteran was stationed while serving overseas. While on remand, the National Personnel Records Center (NPRC) and any other appropriate record centers should be contacted in order to obtain the Veteran's personnel records.

VA's duty to assist also includes providing a medical examination when necessary to make a decision on a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board notes that the Veteran has been provided with VA examinations concerning his PTSD. However, the Veteran's claimed stressors were not confirmed at the time of these examinations. The Veteran has now provided additional information that could result in the confirmation of his claimed in-service stressors. If, and only if, the Veteran's stressors are confirmed, the Veteran should be scheduled for a new VA psychiatric evaluation in order to determine whether the Veteran has PTSD in accordance with the diagnostic criteria in the DSM-IV, and whether or not the Veteran's PTSD was incurred in or aggravated by service.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.


Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran. Also, contact the National Personnel Records Center and all other appropriate records centers in order to obtain the Veteran's personnel records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Contact the Joint Services Records Research Center (JSRRC), and any other record centers deemed appropriate, in order to verify the Veteran's claimed stressors, to include SCUD attacks while stationed at a base in Kuwait and the deaths of fellow service members. See Stressor Statements from May 2004, November 2008 and October 2011.

All actions to obtain such records should be documented. If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file outlining all efforts made to obtain the records, and the Veteran should be notified and given an opportunity to provide them.

3. If, and only if, after undertaking the development listed above to the extent possible at least one of the Veteran's claimed stressors are confirmed, schedule the Veteran for a new VA psychiatric examination with a psychiatrist or psychologist in order to ascertain the nature and etiology of his PTSD. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran currently have PTSD according to the diagnostic criteria in the DSM-IV?

b) If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD was incurred or aggravated in service?

Review of the entire claims file is required; however, attention is invited to July 2004 and June 2012 VA psychiatric examinations, and July 2003 and March 2006 opinions diagnosing the Veteran with PTSD. 

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

